Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 1 of 17

EXHIBIT B
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 2 of 17
)0-cv-03602-FAM Document 81 Entered on FLSD Docket 07/20/2001 Pac

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF FLORIDA

Case No. 00-3602-CIV-MORENO

JUAN DELGADO,
Plaintiff,

VS.

  
     

CLARENCE MADOOX
CLERK U.S, DIST. CT,
3.D. OF FLA.

COLE MUFFLER, INC., a Florida Corp., and COLE
MUFFLER, INC., a New York Corp.,

 

Defendants.
/

JURY VERDICT
WE, THE JURY, find as follows:

1. Was defendant Cole Muffler, Inc., a New York corporation, plaintiff Juan Delgado’s joint
employer?

YES — or NO

If you answer “Yes” to this question, all other questions relate to both defendants, Cole
Muffler, Inc. of New York and Cole Muffler, Inc. of Florida.

If you answer “No” to this question, all other questions relate only to defendant Cole Muffler,
Inc. of Florida.

2. _-Did the defendant(s) unlawfully retaliate against plaintiff Juan Delgado?

YES or NO Va

If you answered “Yes” to Question #2, your verdict on this claim is for plaintiff Juan
Delgado. Please proceed to answer Questions #3 & #4.

If you answered “No” to Question #2, your verdict on this claim is for the defendant(s). Do
not answer Question #3, but proceed to answer Question #5.

 
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 3 of 17
)0-cv-03602-FAM Document 81 Entered on FLSD Docket 07/20/2001 Par

3. What is the amount of damages, if any, that you award the plaintiff?
$ Back Pay, if any
$ Other Compensatory Damages, if any

Proceed to Question #4.
4, Do you find that the defendant(s) should be punished?
YES or NO
If yes, what is the amount of punitive damages, if any, you award plaintiff?
$
5. Did the defendant(s) discharge Juan Delgado because it perceived he had a disability?

YES — "OF NO

If you answered “No” to Question #5, your verdict on this claim is for the defendant(s). Do
not answer Question #6, but proceed to sign and date the verdict form.

If you answered “Yes” to Question #5, your verdict is for plaintiff Juan Delgado on this
claim. Thus, you must answer Question #6.

6. What is the amount of damages, if any, that you award the plaintiff on this claim.
$ DOD Back Pay, if any

$ ASO. goo. o> Other Compensatory Damages, if any

“1~4G-04

DATE

 
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 4 of 17

ee

UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA

 

TALLAHASSEE DIVISION
MARK DECARLO,
Plaintiff,
v. | | 4:14cv388-WS/CAS
CITY OF TALLAHASSEE,
Defendant.
VERDICT FORM

Do you find from a preponderance of the evidence:
1. That the City of Tallahassee took adverse action against Mark DeCarlo because

he engaged in “protected activity’—that is, because he made disclosures of
wrongdoing by City agents or employees.

x YES NO

2(a). That Mark DeCarlo had a disability or was perceived by the City as having a

disability.
Je YES ____NO

If you answered “NO” to question 2(a), proceed to question 3(a). If you
answer “YES” to question 2(a), answer question 2(b).

 

FILED IN OPEN COURT THIS
Marck 2,201 y
LERK, U.S. DISTRICT

COURT, NORTH. DIST. FLA.

 

 

 
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 5 of 17

Y

2(b). That Mark DeCarlo was a “qualified individual.”

. X YES NO

If you answered “NO” to question 2(b), proceed to question 3(a). If you
answer “YES” to question 2(b), answer question 2(c).

2(c). That the City took adverse action against Mark DeCarlo.

_ yes ____NO

If you answered “NO” to question 2(c), proceed to question 3(a). If you
answer “YES” to question 2(c), answer question 2(d).

2(d). That the City took adverse action against Mark DeCarlo because of his
disability or perceived disability.

Y _YES NO

3(a). That Mark DeCarlo engaged in protected activity under the Americans with
Disabilities Act—that is, he complained about disability discrimination.

Xx YES __ NO
If you answered “NO” to question 3(a), proceed to question 4. If you

answer “YES” to question 3(a), answer question 3(b).

3(b). That the City took adverse employment action against Mark DeCarlo.

x YES NO

If you answered “NO” to question 3(b), proceed to question 4. If you
answered “YES” to question 3(b), answer question 3(c).

 

 

 
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 6 of 17

+

3(c). That the City took adverse employment action against Mark DeCarlo because
he engaged in protected activity.

K YES NO

If you answered “YES” to question 1, 2(d), and/or 3(c), please answer
question 4. .

 

4. That Mark DeCarlo should be awarded damages to compensate him for a net
loss of wages, benefits, and other economic losses to the date of your verdict.

_\_ ves _____ NO

If your answer is “YES,” in what amount?
_ Net lost wages $ GO, AZ
Net lost benefits | $ 28 200
Other economic losses:
Dr.Knol’stee §__/, £29

Dr. Bourdini’s fee $ Z5, _ oO v

If you answered “YES” to question 2(d) and/or 3(c), please answer
question 5.

5. That Mark DeCarlo should be awarded damages to compensate him for
emotional pain and mental anguish?

X YES NO

If your answer is “YES,” in what amount?

For past mental anguish ZB Z0 S, OO

For future mental anguish? # So c O CG

 
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 7 of 17

  
 
  

SO SAY WE ALL.

| Zory
DATE: 2 Wee Za

 
 

Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD D
: ocket 05
Case 0:13-cv-60948-DLB Document 95 Entered on FLSD Docket Oo anOld Page 1 ory Mv

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
Case No. 13-CV-60948-BRANNON

SERGE BRALO,

Plaintiff,
V.

SPIRIT AIRLINES, INC.,

 

Defendant. . ce BOER

Do you find from a preponderance of the evidence:

FMLA — INTERFERENCE CLAIM

1, That Mr. Bralo was entitled to FMLA leave for the period May 4, 2012 to May 20,
2012?

Answer Yes or No Ye S

If your answer is “No,” this ends your deliberations as to this claim, and you
should go to the next claim. If your answer is “Yes,” go to the next question.

2. That Mr. Bralo gave Spirit Airlines proper notice that he suffered from multiple
serious medical conditions and required FMLA leave for the period May 4, 2012 to
May 20, 2012? .

Answer Yes or No NO _

If your answer is “No,” this ends your deliberations as to this claim, and you
should go to the next claim. If your answer is “Yes,” go to the next question.

3. That Spirit Airlines interfered with Mr. Bralo’s right to take leave during the
period May 4, 2012 to May 20, 2012 by refusing to allow the request for leave, ignoring
his request for reinstatement, and terminating Mr. Bralo on July 3, 2012?

Answer Yes or No

If your answer is “No,” this ends your deliberations as to this claim, and you
should go to the next claim. If your answer is “Yes,” go to the next question.

4, That Spirit Airlines refused to allow the request for leave, ignored his request for

1
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 9 of 17
Case 0:13-cv-60948-DLB Document 95 Entered on FLSD Docket 02/13/2014 Page 2 of 7

reinstatement, and terminated Mr. Bralo for reasons that were unrelated to Mr. Bralo’s
attempt to take FMLA leave for the period May 4, 2012 to May 20, 2012?

Answer Yes or No

If your answer is “Yes,” this ends your deliberations as to this claim, and you
should go to the next claim. If your answer is “No,” go to the next question.

5. That Mr. Bralo should be awarded damages?
Answer Yes or No

_ If your answer is “Yes,” in what amount? $
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 10 of 17
Case 0:13-cv-60948-DLB Document 95 Entered on FLSD Docket 02/13/2014 Page 3 of 7

FMLA - RETALIATION CLAIM

6. That Mr. Bralo was entitled to FMLA leave for the period May 4, 2012 to May 20,
2012?

Answer Yes or No Ye S

If your answer is "No," this ends your deliberations as to this claim, and you
should go to the next claim. If your answer is "Yes," go to the next question.

7. That Mr. Bralo gave Spirit Airlines proper notice that he suffered from multiple
serious medical conditions and required FMLA leave for the period May 4, 2012 to
May 20, 2012?

Answer Yes or No A ) O

If your answer is "No," this ends your deliberations as to this claim, and you
should go to the next claim. If your answer is “Yes,” go to the next question.

8. That Spirit Airlines refused to allow the request for leave, ignored his request for
reinstatement, and terminated Mr. Bralo?

Answer Yes or No

If your answer is “No,” this ends your deliberations as to this claim, and you
should go to the next claim. If your answer is “Yes,” go on to the next question.

9. That Spirit Airlines’ refusal to allow the request for leave, ignoring his request for
reinstatement, and termination of Mr. Bralo’s employment was an "adverse _
employment action"?

Answer Yes or No

If your answer is "No," this ends your deliberations as to this claim, and you
should go to the next claim. If your answer is "Yes," go to the next question.

10. That Spirit Airlines refused to allow the request for leave, ignored his request for
reinstatement, and terminated Mr. Bralo on July 3, 2012, because Mr. Bralo
sought FMLA leave for the period May 4, 2012 to May 20, 2012?

Answer Yes or No

If your answer is "No," this ends your deliberations as to this claim, and you
_ should go to the next claim. If your answer is "Yes," go to the next question.

3
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 11 of 17

Case 0:13-cv-60948-DLB Document 95 Entered on FLSD Docket 02/13/2014 Page 4 of 7

11. That Mr. Bralo should be awarded damages?

Answer Yes or No

If your answer is "Yes," in what amount? $
 

Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 12 of 17
Case 0:13-cv-60948-DLB Document 95 Entered on FLSD Docket 02/13/2014 Page 5 of 7

ADA & FCRA - ACCOMMODATION CLAIMS
12. That Mr. Bralo had a “disability?”
Answer Yes or No Vv es

If your answer is “No,” this ends your deliberations, and your foreperson should sign
and date the last page of this verdict form. If your answer is “Yes,” go to the next
question,

13. That Mr. Bralo was a “qualified individual?”

Answer YesorNo Yes

If your answer is “No,” this ends your deliberations, and your foreperson should sign
and date the last page of this verdict form. If your answer is “Yes,” go to the next
question.

14. That Spirit Airlines knew of Mr. Bralo’s disability?

Answer YesorNo Ye $s

If your answer is “No,” this ends your deliberations, and your foreperson should sign
and date the last page of this verdict form. If your answer is “Yes,” go to the next
question.
15. | That Mr. Bralo requested an accommodation?

Answer Yes or No . Yes

If your answer is “‘No,” this ends your deliberations, and your foreperson should sign
and date the last page of this verdict form. If your answer is “Yes,” go to the next
question. ,

16. That a reasonable accommodation existed that would have allowed Mr. Bralo to
perform the essential functions of the job?

Answer Yes or No Ye 5

If your answer is “‘No,” this ends your deliberations, and your foreperson should — sign
and date the last page of this verdict form. If your answer is “Yes,” go to the next
question.

17. That Spirit Airlines failed to provide a reasonable accommodation?

Answer Yes or No Ye. 5
 

Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 13 of 17
Case 0:13-cv-60948-DLB Document 95 Entered on FLSD Docket 02/13/2014 Page 6 of 7

If your answer is “No,” this ends your deliberations, and your foreperson should sign
and date the last page of this verdict form. If your answer is “Yes,” go to the next
question,

18. That Spirit Airlines made good faith efforts to engage in an interactive dialogue with
Mr. Bralo to identify and make a reasonable accommodation for Mr. Bralo?

Answer Yes or No MN OQ

If your answer is “Yes,” this ends your deliberations, and your foreperson should sign
and date the last page of this verdict form. If your answer is “No,” go to the next ¢
question.

19, That Mr. Bralo should be awarded damages to compensate for a net loss of wages and
benefits to the date of your verdict?

Answer Yes or No Ye Ss

If your answer is “Yes,” in what amount? $_/ 4 ¢ ) & O00

20. ‘That Serge Bralo should be awarded damages to compensate for emotional pain and
mental anguish?

_
Answer Yes-or No Yess

If your answer is “Yes,” in what amount? g10, OO O

If you did not award damages in response to either Question Nos. 19 or 20, this ends
your deliberations, and your foreperson should sign and date the last page of this
verdict form. If you awarded damages in response to Question Nos. 19 or 20 (or both),
go to the next question. -

21. That punitive damages should be assessed against Spirit Airlines?
Answer Yes or No Ve S

If your answer is “Yes,” in what amount? s_ 375, COO
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 14 of 17
Case 0:13-cv-60948-DLB Document 95 Entered on FLSD Docket 02/13/2014 Page 7 of 7

So Say We All.

Date: Oi 3/201

Foreperson's Signature
Case 0:19-cv-61307-RS Document 1-2 Entered.on FLSD Docket 05/24/2019 Page 15 of 17
Case 4:00-cv-00335-RH Document 75 Filed 05/23/01 Page 1 of 3

IN THE. UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

EAURL C. ARCHER,

Plaintiff,

V. CASE NO. 4:00cv335-RH

AARON RENTS, INC. d/b/a
MacTAVISH FURNITURE

 

INDUSTRIES,
Defendant. .
/
VERDICT

WE, THE JURY, UNANIMOUSLY RETURN THE FOLLOWING VERDICT:

1. Did MacTavish Furniture Industries regard Mr.
Archer as having a “disability”?

YES VA NO

[If your answer to question 1 is “No,” please skip questions
2 through 4 and have your foreperson sign and date this
verdict. If your answer to question 1 is “Yes,” please

proceed to question 2.]

res
a VW

bet

US. HSTRICT OT,

HORTUERH UST. FI
AL

TALE AAS Be 8,
OLMAY 23 PM & OI

/ rile
ket Op/2ai2019. Page 16 of 17

:19-cv-61307-RS Document 1-2 Entered on FLSD Doc
Case 0:19-cv Case 4:00-cv-00335-RH. Document 75 Filed 05/23/01 Page 2 of

‘2. Was Mr. Archer’s perceived disability a substantial
or motivating factor in MacTavish’s decision to terminate

Mr. Archer’s employment?
YES / NO

[If your answer to question 2 is “No,” please skip questions
3 and 4 and have your foreperson sign and date this verdict.
If your answer to question 2 is “Yes,” please proceed to

question 3.]

3. Would MacTavish have terminated Mr. Archer anyway,
even in the absence of any perceived disability?

[If your answer.to question 3 is “Yes,” please skip question
4 and have your foreperson sign and date this verdict. If
your answer to question 3 is “No,” please proceed to

YES

question 4.]
Case 0:19-cv-61307-RS Document 1-2 Entered on FLSD Docket 05/24/2019 Page 17 of 17
Case 4:00-cv-00335-RH Document 75 Filed 05/23/01 Page 3 of 3

4. What is the amount of any damages sustained by Mr.
Archer for:

a. Lost wages (through today) with interest?

3 Ld 05), 0%

 

b. Emotional pain and mental anguish (through today)?

5s 300,000.°°

d

,
SO SAY WE ALL THIS _AZ DAY OF MAY, 2001.

N\A Lh

Foreperson
